Case 1:17-cv-00116-IMK-JPM Document 367 Filed 02/14/20 Page 1 of 3 PageID #: 5316




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


                                  )
    BIOGEN INTERNATIONAL GMBH and )
    BIOGEN MA INC.,               )
                    Plaintiffs,   )
                                  )
              v.                  )                         Civil Action No. 17-cv-116-IMK
                                  )
                                  )
    MYLAN PHARMACEUTICALS INC.,   )
                    Defendant.    )
                                  )
                                  )
                                  )


                                PLAINTIFFS’ NOTICE OF INTENT
                                   TO REQUEST REDACTION

                  Plaintiffs, Biogen International GmbH and Biogen MA, Inc. (“Biogen”), hereby

   give Notice of Intent to Request Redaction of volumes 1 through 4 of the Transcripts of the

   bench trial held in this matter on February 4, 6, 7 and 10, 2020, and of the transcript of the

   telephone status conference held on February 5, 2020.

    Dated: February 14, 2020                             /s/ Sandra K. Law
                                                         James Companion (#790)
    Of Counsel:                                          Sandra K. Law (#6071)
                                                         Frank X. Duff (#1065)
    James B. Monroe                                      SCHRADER COMPANION DUFF & LAW, PLLC
    Sanya Sukduang                                       401 Main Street
    Paul W. Browning                                     Wheeling, WV 26003
    Laura M. Masurovsky                                  Tel: (304) 233-3390
    Eric J. Fues                                         Fax: (304) 233-2769
    Li Feng                                              Counsel for Plaintiffs Biogen International GmbH
    Andrew E. Renison                                    and Biogen MA Inc.
    Aaron G. Clay
    John E. Nappi
    Jeanette M. Roorda

                                                     1
Case 1:17-cv-00116-IMK-JPM Document 367 Filed 02/14/20 Page 2 of 3 PageID #: 5317




    FINNEGAN, HENDERSON, FARABOW,
    GARRETT & DUNNER, L.L.P.
    901 New York Ave., N.W.
    Washington, DC 20001
    (202) 408-4000



                                     CERTIFICATE OF SERVICE


           I hereby certify that on February 14, 2020 I electronically filed PLAINTIFFS’ NOTICE

   OF INTENT TO REQUEST REDACTION with the Clerk of the Court using the CM/ECF system,

   which will send notification of such filing to the following counsel of record:


   Gordon H. Copland, Esq.
   Gordon.Copland@steptoe-johnson.com
   William J. O’Brien, Esq.
   William.Obrien@steptoe-johnson.com
   Steptoe & Johnson PLLC
   400 White Oaks Blvd.
   Bridgeport, WV 26330

   Shannon M. Bloodworth
   sbloodworth@perkinscoie.com
   Brandon M. White
   bmwhite@perkinscoie.com
   Michael A. Chajon
   mchajon@perkinscoie.com
   Perkins Coie LLP
   700 13th Street NW
   Suite 600
   Washington, DC 20005

   Courtney M. Prochnow
   cprochnow@perkinscoie.com
   Perkins Coie LLP
   1888 Century Park, East
   Suite 1700
   Los Angeles, CA 90067




                                                      2
Case 1:17-cv-00116-IMK-JPM Document 367 Filed 02/14/20 Page 3 of 3 PageID #: 5318




   David L. Anstaett
   danstaett@perkinscoie.com
   Emily J. Greb
   egreb@perkinscoie.com
   Perkins Coie LLP
   1 East Main Street, Suite 201
   Madison, WI 53703

   Counsel for Defendant Mylan Pharmaceuticals Inc.



                                                       /s/ Sandra K. Law
                                                      James F. Companion (#790)
                                                      Sandra K. Law (#6071)
                                                      Frank X. Duff (#1065)
                                                      Schrader Companion Duff & Law, PLLC
                                                      401 Main Street
                                                      Wheeling, WV 26003
                                                      Phone: (304) 233-3390
                                                      Fax: (304) 233-2769
                                                      Attorneys for Plaintiffs
                                                      Biogen International GmbH
                                                      and Biogen MA Inc.
   Of Counsel:

   James B. Monroe
   Sanya Sukduang
   Paul W. Browning
   Laura M. Masurovsky
   Eric J. Fues
   Li Feng
   Andrew E. Renison
   Aaron G. Clay
   John E. Nappi
   Jeanette M. Roorda
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, L.L.P.
   901 New York Ave., N.W.
   Washington, DC 20001
   (202) 408-4000




                                               3
